—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered January 8, 1999 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this proceeding for a writ of habeas corpus claiming to be illegally detained at Clinton County Correctional Facility in Clinton County. Supreme Court declined to issue a writ of habeas corpus as it was unable to identify the precise issue petitioner was attempting to raise as the basis for his illegal detention after reviewing the petition and illegible exhibit. The petition was, accordingly, dismissed without prejudice. Inasmuch as no mandate was attached to the petition (see, CPLR 7002 [c] [1]) and the petition failed to detail how the detention was illegal (see, CPLR 7002 [c] [4]), the petition was appropriately dismissed (People ex rel. Boyd v LeFevre, 92 AD2d 1042, lv denied 59 NY2d 604). Furthermore, while petitioner contends that Supreme Court should have inquired into the reasons for his alleged improper imprisonment by ordering the original mandate, Supreme Court is bound by the papers before it (see, People ex rel. Warren v Wallack, 7 AD2d 941).
Cardona, P. J., Mercure, Crew III, Spain and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.